DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 22, 2020 has been entered.

Status of the Claims
Amendment filed October 22, 2020 is acknowledged. Claims 2-3 and 5 have been amended. Claims 2-3, 5- 6, 8-25 and 29-34 are pending.
Action on merits of the elected Species 1, claims 2-3, 5-6, 8-25 and 29-34 follows.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2, 8, 11, 22 and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ISAMI et al. (US Patent No. 6,791,521) in view of AKIMOTO et al. (US Pub. No. 2007/0072439) and SAKATA et al. (WO-0173846) all of record. 
With respect to claim 2, SAKATA teaches a semiconductor device substantially as claimed including: 
a substrate (231) including a semiconductor material; 

a signal line (323); and
a memory cell comprising: 
a first transistor (203) comprising a first gate electrode, a first source electrode, and a first drain electrode; 
a second transistor (173) comprising a second gate electrode, a second source electrode, and a second drain electrode, one of the second drain electrode and the second source electrode being directly connected to the first gate electrode (203) when seen in a circuit diagram; and 
a third transistor (213) comprising a third gate electrode, a third source electrode, and a third drain electrode, one of the third source electrode and the third drain electrode being electrically connected to one of the first source electrode and the first drain electrode, and the other of the third source electrode and the third drain electrode being electrically connected to the other of the first source electrode and the first drain electrode; 
wherein the other of the second drain electrode and the second source electrode is directly electrically connected to the signal line (323),
wherein a channel formation region of the first transistor (203) is comprised in the substrate (231),  
wherein a channel formation region of the second transistor (173) is comprised in the  semiconductor layer (271), 
wherein the second transistor (173) is an n-type transistor, 
. (See Fig. 17).


    PNG
    media_image1.png
    206
    389
    media_image1.png
    Greyscale

 
Regarding the limitation “wherein the memory cell does not comprises any capacitor element”.
Evidence on record (FIG. 19), showing the memory cell can be operated with or without a capacitor.

Thus, ISAMI is shown to teach all the features of the claim with the exception of explicitly disclosing the channel formation of the second transistor comprising oxide semiconductor layer and being intrinsic; and the memory cell does not comprises any capacitor element.  

However, AKIMOTO teaches a semiconductor device including: 
a substrate (700); 
an oxide semiconductor layer (712) over the substrate, and 

wherein a channel formation region of the second transistor (701) is comprised in the oxide semiconductor layer (712),
wherein the second transistor (701) is an n-channel transistor,
wherein the oxide semiconductor layer (712) is formed of a substantially intrinsic oxide semiconductor, and
wherein the semiconductor device is configured to apply to the second gate electrode a voltage (3714) that can be different from a voltage (3712) applied to a third gate electrode. (See Figs. 7, 9C, 9E).

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the channel formation region of the second transistor of SAKATA utilizing oxide semiconductor layer as taught by AKIMOTO to reduce cost and improve characteristic. 
Moreover, it has been held to be within the general skill of a worker in the art to select a known material, oxide semiconductor layer instead of polysilicon for channel formation region, on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416., 125 USPQ 416. 

Further, SAKATA teaches a semiconductor device including: 
a substrate (101) including a semiconductor material; 
a semiconductor layer over the substrate (101);

a memory cell (MC) comprising:
a first transistor (M1) comprising a first gate electrode, a first source electrode, and a first drain electrode; 
a second transistor (M0) comprising a second gate electrode, a second source electrode, and a second drain electrode, one of the second drain electrode and the second source electrode being directly connected to the first gate electrode when seen in a circuit diagram; and 
a third transistor (M2) comprising a third gate electrode, a third source electrode, and a third drain electrode, one of the third source electrode and the third drain electrode being electrically connected to one of the first source electrode and the first drain electrode, and the other of the third source electrode and the third drain electrode being electrically connected to the other of the first source electrode and the first drain electrode; 
wherein the other of the second drain electrode and the second source electrode is directly electrically connected to the signal line (DL),
wherein the memory cell (MC) does not comprise any capacitor element. (See FIG. 1).

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the memory cell of ISAMI without any capacitor element as taught by SAKATA since data can be hold at node N without any capacitor element.
An evidence on record shows that a memory cell with a capacitor would lead to improvement of data storing characteristics. 

 
With respect to claim 8, the substrate (231) of ISAMI includes the semiconductor material is a single crystal semiconductor substrate or a SOI substrate. 
With respect to claim 11, in view of AKIMOTO, the oxide semiconductor layer includes an In-Ga-Zn-O-based oxide semiconductor material. 
With respect to claim 22, the channel formation region of the first transistor (203) and the channel formation region of the second transistor (173) of ISAMI do not overlap. (See Fig. 10).  

With respect to claim 32, the semiconductor device of ISAMI further comprises a column of memory cells and a wiring (DD),- 11 - Application Serial No. 13/939,223 Attorney Docket No. 0756-10189 
wherein the first transistor (201-203) is one of a plurality of first transistors, 
wherein the second transistor (171-173) is one of a plurality of second transistors, 
wherein the third transistor (211-213) is one of a plurality of third transistors, 
wherein each memory cell (325) comprises one of the first transistors (203), one of the second transistors (173), and one of the third transistors (213), 
wherein, for each memory cell, the other of the second source electrode and the second drain electrode of the second transistor (173) is connected to the wiring (DD).

Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ISAMI ‘521, AKIMOTO ‘439 and SAKATA ‘846, as applied to claim 2 above, and further in view of IWASAKI (US Pub. No.2009/0045397) of record.

Thus, ISAMI, AKIMOTO and SAKATA are shown to teach all the features of the claim with the exception of explicitly disclosing a hydrogen concentration of the oxide semiconductor layer.
However, IWASAKI teaches a semiconductor device including: a channel formation region of a transistor comprises in the oxide semiconductor layer (11) having a concentration of hydrogen in a range of 1017-1019 atoms/cm3, thus, within the claim limit of 5x1019 atoms/cm3 or less. (See ¶ [0018]-[0020]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the oxide semiconductor layer of ISAMI, in view of AKIMOTO, having the hydrogen concentration as taught by IWASAKI obtain a transistor having superior properties.      

Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ISAMI ‘521, AKIMOTO ‘439 and SAKATA ‘846, as applied to claim 2 above, and further in view of HAYASHI et al. 42.1: Improved Amorphous In-Ga-Zn-O TFTs, SID 08 Digest, pages 621-624, of record.
ISAMI, in view of AKIMOTO and SAKATA, teaches the semiconductor device including the channel formation region of the second transistor comprised in the oxide semiconductor layer.
an off-state current of the second transistor. 
However, HAYASHI teaches a semiconductor device including: a channel formation region of a transistor comprises in the oxide semiconductor layer having an off-state current (IOFF) of 10-14 A, which meet 10-13 A or less. (See 2. Features of the a-IGZO TFT, page 621).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the second transistor of ISAMI, in view of AKIMOTO, having the off-state current as taught by HAYASHI obtain a transistor having high mobility and low off current.       

Claims 25 and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ISAMI’ 521, AKIMOTO ‘439 and SAKATA ‘846, as applied to claim 2 above, and further in view of YAMAZAKI et al. (US Pub. No. 2009/0078939) of record.
With respect to claim 25, ISAMI, in view of AKIMOTO and SAKATA, teaches the semiconductor device as described in claim 2 above including one of the second drain electrode and the second source electrode being electrically connected to the first gate electrode.
Thus, ISAMI, AKIMOTO and SAKATA are shown to teach all the features of the claim with the exception of explicitly disclosing a second interlayer insulating layer over the second transistor.
However, YAMAZAKI ‘939 teaches a semiconductor device including: 
a second interlayer insulating layer (1612) over a second transistor (1501); and 

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the semiconductor device of ISAMI and AKIMOTO further including the second interlayer insulating layer over the second transistor as taught by YAMAZAKI to realize a 3D structure so that more devices can be formed on a given area.     

With respect to claim 29, ISAMI, in view of AKIMOTO and SAKATA, teaches the semiconductor device as described in claim 2 above further including a first interlayer insulating layer over the first transistor (not shown) and one of the second drain electrode and the second source electrode being electrically connected to the first gate electrode, and wherein the second source electrode and the second drain electrode are on a same horizontal plane.
Thus, ISAMI, AKIMOTO and SAKATA are shown to teach all the features of the claim with the exception of explicitly disclosing one of the second drain electrode and the second source electrode being electrically connected to the first gate electrode via an opening in the first interlayer insulating layer. 
However, YAMAZAKI ‘939 teaches a semiconductor device including: 
a first interlayer insulating layer (1609) over a first transistor (1502);  
wherein one of a second drain electrode and the second source electrode is electrically connected to a first gate electrode (1607) via an opening in the first interlayerinsulating layer (1609), and 


Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form one of a second drain electrode and the second source electrode of ISAMI being electrically connected to a first gate electrode via an opening in the first interlayer insulating layer as taught by YAMAZAKI to realize a 3D structure so that more devices can be formed on a given area.   

Claims 3, 5-6, 9-10, 12-13, 20-21, 23-24, 30-31 and 33-34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ISAMI ‘521 in view of AKIMOTO ‘439, YAMAZAKI ‘939 and SAKATA ‘846.  
With respect to claim 3, ISAMI teaches a semiconductor device substantially as claimed including: 
a substrate  (231) including a semiconductor material; 
a semiconductor layer (271) over the substrate; 
a signal line (323); and
a memory cell comprising: 
a first transistor (203) comprising a first gate electrode, a first source electrode, and a first drain electrode; 
a first interlayer insulating layer (not shown) covering the first transistor (203); 
a second transistor (173), the second transistor comprising a second gate electrode, a second source electrode, and a second drain electrode, one of the second drain electrode and 
a third transistor (213) comprising a third gate electrode, a third source electrode, and a third drain electrode, one of the third source electrode and the third drain electrode being electrically connected to one of the first source electrode and the first drain electrode, and the other of the third source electrode and the third drain electrode being electrically connected to the other of the first source electrode and the first drain electrode;
wherein the other of the second drain electrode and the second source electrode is directly electrically connected to the signal line (323),
wherein a channel formation region of the first transistor (203) is comprised in the substrate (231),  
wherein a channel formation region of the second transistor (173) is comprised in the  semiconductor layer (271), 
wherein the second transistor (173) is an n-type transistor, and 
wherein the semiconductor device is configured to apply to the second gate electrode a voltage (329) that can be different from a voltage (163) applied to the third gate electrode. (See Fig. 17).

Regarding the limitation “wherein the memory cell does not comprises any capacitor element”.
Evidence on record (FIG. 19), showing the memory cell can be operated with or without a capacitor.

over the first interlayer insulating layer; b) semiconductor layer being oxide semiconductor layer and being intrinsic; and c) the memory cell does not comprises any capacitor element.  

However, AKIMOTO teaches a semiconductor device including: 
a substrate (700); 
an oxide semiconductor layer (712) over the substrate, and 
a second transistor (701, 3701) comprising a second gate electrode (710), a second source electrode (713), and a second drain electrode (713), and
wherein a channel formation region of the second transistor (701) is comprised in the oxide semiconductor layer (712),
wherein the second transistor (701) is an n-channel transistor,
wherein the oxide semiconductor layer (712) is formed of a substantially intrinsic oxide semiconductor, and
wherein the semiconductor device is configured to apply to the second gate electrode a voltage (3714) that can be different from a voltage (3712) applied to a third gate electrode. (See Figs. 7, 9C, 9E).

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the channel formation region of the second transistor of SAKATA utilizing oxide semiconductor layer as taught by AKIMOTO to reduce cost and improve characteristic.
oxide semiconductor layer instead of polysilicon for channel formation region, on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416., 125 USPQ 416. 

Further, YAMAZAKI ‘939 teaches a semiconductor device including: 
a first transistor (1502) comprising a first gate electrode, a first source electrode, and a first drain electrode; 
a first interlayer insulating layer (1609) covering the first transistor (1502); 
a second transistor (1501) over the first interlayer insulating layer (1609), the second transistor comprising a second gate electrode, a second source electrode, and a second drain electrode, one of the second drain electrode and the second source electrode being electrically connected to the first gate electrode. (See Figs. 16A-B). 

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the second transistor of ISAMI over the first interlayer insulating layer as taught by YAMAZAKI to form a 3D structure, which more devices can be formed on a given area.     
 
Furthermore, SAKATA teaches a semiconductor device comprising a memory cell (MC), the memory cell (MC) comprising: 
a first transistor (M1) comprising a first gate electrode, a first source electrode, and a first drain electrode; 

a third transistor (M2) comprising a third gate electrode, a third source electrode, and a third drain electrode, one of the third source electrode and the third drain electrode being electrically connected to one of the first source electrode and the first drain electrode, and the other of the third source electrode and the third drain electrode being electrically connected to the other of the first source electrode and the first drain electrode; 
wherein the other of the second drain electrode and the second source electrode is directly electrically connected to the signal line (DL),
wherein the memory cell (MC) does not comprise any capacitor element. (See FIG. 1).

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the memory cell of ISAMI without any capacitor element as taught by SAKATA since data can be hold at node N without any capacitor element.
An evidence on record shows that a memory cell with a capacitor would lead to improvement of data storing  characteristics. 
Therefore, it is an obvious design choice for the worker in the art to form the memory cell of ISAMI, in view of SAKATA, with or without a capacitor.   


a substrate (231) including a semiconductor material; 
a semiconductor layer (271) over the substrate;
a first wiring (153); 
a second wiring (156); 
a third wiring (DD); 
a plurality of fourth wirings (329); 
a plurality of fifth wirings (163); 
a first interlayer insulating layer (not shown); and 
a plurality of memory cell (325) arranged in a matrix of rows and columns of memory elements, memory cell of a given column being connected in series between the first wiring (153) and the second wiring (156), each memory cell comprising: 
a first transistor (203) comprising a first gate electrode (203), a first source electrode, and a first drain electrode; 
a second transistor (173), the second transistor comprising a second gate electrode (173), a second source electrode, and a second drain electrode, one of the second drain electrode and the second source electrode being electrically connected to the first gate electrode; and 
a third transistor (213) comprising a third gate electrode (213), a third source electrode, and a third drain electrode, one of the third source electrode and the third drain electrode being electrically connected to one of the first source electrode and the first drain 
wherein the first interlayer insulating layer (not shown) covering the first transistor (203); 
wherein the second source electrode and the second drain electrode are on a same horizontal plane,  
wherein the first source electrode and the first drain electrode are formedin a second opening (not shown) and a third opening (not shown), respectively, 
wherein channel formation regions of the first transistors (203) are comprised in the substrate (231), 
wherein channel formation regions of the second transistors (173) are comprised in the semiconductor layers (271), 
wherein, for each memory cell, the first source electrode, and the third source electrode are directly connected to each other, 
wherein the first wiring (153) is electrically connected to one of the first source electrode and the first drain electrode of a first outermost one of the memory cells of the given column through an electrical path that does not go through a channel formation region of the first transistor (203) of the first outermost one of the memory cells or through a channel formation region of the third transistor (213) of the first outermost one of the memory elements of the given column, 
wherein the second wiring (156) is electrically connected to one of the first source electrode and the first drain electrode of a second outermost one of the memory cells of the given column through an electrical path that does not go through a channel formation region 
wherein the third wiring (DD) is electrically connected to the other of the second source electrodes and the second drain electrodes of the memory cells of the given column, 
wherein the fourth wirings (329) are electrically connected to corresponding second gate electrodes, 
wherein the fifth wirings (DA) are each electrically connected to third gate electrodes of memory elements of a corresponding one of the rows, and
wherein, for each memory cell, the semiconductor device is configured to apply to the second gate electrode (173) a voltage that can be different from a voltage applied to the third gate electrode (213). (See Fig. 17).

Thus, ISAMI is shown to teach all the features of the claim with the exception of explicitly disclosing a) the second transistor over the first interlayer insulating layer; b) one of the second drain electrode and the second source electrode being electrically connected to the first gate electrode via a first opening in the first interlayer insulating layer; c) each of the second opening and the third opening entirely crossing vertically the first interlayer insulating layer; d) semiconductor layer being an oxide semiconductor layer and being intrinsic; and e) the memory cell does not comprises any capacitor element.
However, AKIMOTO teaches a semiconductor device including: 
a substrate (700); 
an oxide semiconductor layer (712) over the substrate, and 

wherein a channel formation region of the second transistor (701) is comprised in the oxide semiconductor layer (712),
wherein the second transistor (701) is an n-channel transistor,
wherein the oxide semiconductor layer (712) is formed of a substantially intrinsic oxide semiconductor, and
wherein the semiconductor device is configured to apply to the second gate electrode a voltage (3714) that can be different from a voltage (3712) applied to a third gate electrode. (See Figs. 7, 9C, 9E).

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the channel formation region of the second transistor of SAKATA utilizing oxide semiconductor layer as taught by AKIMOTO to reduce cost and improve characteristic.
Moreover, it has been held to be within the general skill of a worker in the art to select a known material, oxide semiconductor layer instead of polysilicon for channel formation region, on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416., 125 USPQ 416.

Further, YAMAZAKI ‘939 teaches a semiconductor device including: 
a first interlayer insulating layer (1609);

wherein the first interlayer insulating layer (1609) covering the first transistor (1502); 
a second transistor (1501) a) over the first interlayer insulating layer (1609), the second transistor comprising a second gate electrode, a second source electrode (1622), and a second drain electrode (1622), one of the second drain electrode and the second source electrode being electrically connected to the first gate electrode (1607) b) via a first opening in the first interlayer insulating layer (1609), 
wherein the first source electrode (1624) and the first drain electrode (1624) are formed in a second opening and a third opening, respectively, c) each of the second opening and the third opening entirely crossing vertically the first interlayer insulating layer (1609). (See Figs. 16A-B). 

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the second transistor of ISAMI over the first interlayer insulating layer as taught by YAMAZAKI to form a 3D structure, which more devices can be formed on a given area.
     
Furthermore, SAKATA teaches a semiconductor device comprising a memory cell (MC), the memory cell (MC) comprising: 
a first transistor (M1) comprising a first gate electrode, a first source electrode, and a first drain electrode; 

a third transistor (M2) comprising a third gate electrode, a third source electrode, and a third drain electrode, one of the third source electrode and the third drain electrode being electrically connected to one of the first source electrode and the first drain electrode, and the other of the third source electrode and the third drain electrode being electrically connected to the other of the first source electrode and the first drain electrode; 
wherein the other of the second drain electrode and the second source electrode is directly electrically connected to the signal line (DL),
e) wherein the memory cell (MC) does not comprise any capacitor element. (See FIG. 1).

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the memory cell of ISAMI without any capacitor element as taught by SAKATA since data can be hold at node N without any capacitor element.
An evidence on record shows that a memory cell with a capacitor would lead to improvement of data storing  characteristics. 
Therefore, it is an obvious design choice for the worker in the art to form the memory cell of ISAMI, in view of SAKATA, with or without a capacitor.   

With respect to claim 6, the semiconductor device of ISAMI further comprises: 

a fifth transistor (223), 
wherein the memory cells (325) are electrically connected to the first wiring (153) through the fourth transistor (221) and to the second wiring (156) through the fifth transistor (223). (See Fig. 17). 

With respect to claims 9 and 10, the substrate (231) of ISAMI includes the semiconductor material is a single crystal semiconductor substrate or a SOI substrate. 
With respect to claims 12 and 13, in view of AKIMOTO, the oxide semiconductor layer includes an In-Ga-Zn-O-based oxide semiconductor material. 

With respect to claim 20, in view of YAMAZAKI ‘939, the semiconductor device further comprises:
a second interlayer insulating layer (1612) over the second transistor (1501); and 
an electrode (1622) formed exclusively over the second interlayer insulating layer (1612), the electrode (1622) electrically connecting the first gate electrode (1607) to the second source electrode or the second drain electrode (1622). (See Figs. 16A-B).  

With respect to claim 21, in view of YAMAZAKI ‘939, the semiconductor device further comprises:
a second interlayer insulating layer (1612), 
wherein each memory cell further comprises: 
the second interlayer insulating layer (1612) over the second transistor (1501); and 

 
With respect to claims 23 and 24, in view of YAMAZAKI ‘939, the channel formation region of the first transistor (1502) and the channel formation region of the second transistor (1501) do not overlap.

With respect to claim, 30, in view of YAMAZAKI ‘939, the one of the second drain electrode and the second source electrode is electrically connected to the first gate electrode (1502) via a first opening in the first interlayer insulating layer (1609), 
wherein the second source electrode and the second drain electrode (1622) are on asame horizontal plane, and 
wherein the first source electrode and the first drain electrode (1624) are formed in asecond opening and a third opening, respectively, each of the second opening and thethird opening entirely crossing vertically the first interlayer insulating layer (1609). (See Figs. 16A-B). 

With respect to claim 31, for each memory cell of ISAMI or SAKATA, the one of the second drain electrode and the second source electrode is directly connected to the first gate electrode (203) when seen in a circuit diagram.


wherein the first transistor (201-203) is one of a plurality of first transistors, 
wherein the second transistor (171-173) is one of a plurality of second transistors, 
wherein the third transistor (211-213) is one of a plurality of third transistors, 
wherein each memory cell (325) comprises one of the first transistors (203), one of the second transistors (173), and one of the third transistors (213), 
wherein, for each memory element, the other of the second source electrode and the second drain electrode of the second transistor (173) is connected to the wiring (DD).

With respect to claim 34, for each memory cell of the given column of ISAMI, the one of the second drain electrode and the second source electrode is directly connected to the first gate electrode (203) when seen in a circuit diagram, and wherein, for each memory cell of the given column, the other one of the second drain electrode and the second source electrode is connected to the third wiring (DD) when seen in a circuit diagram. 

Claims 15-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ISAMI ‘521, AKIMOTO ‘439, YAMAZAKI ‘939 and SAKATA ‘846 as applied to claims 3 and 5 above, and further in view of IWASAKI ‘397.
ISAMI, in view of AKIMOTO ‘439, YAMAZAKI ‘939 and SAKATA ‘846, teaches the semiconductor device including the channel formation region of the second transistor(s) comprised in the oxide semiconductor layer.
a hydrogen concentration of the oxide semiconductor layer.
However, IWASAKI teaches a semiconductor device including: a channel formation region of a transistor comprises in the oxide semiconductor layer (11) having a concentration of hydrogen in a range of 1017-1019 atoms/cm3, thus, within the claim limit of 5x1019 atoms/cm3 or less. (See ¶ [0018]-[0020]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the oxide semiconductor layer of ISAMI, in view of KIMURA, having the hydrogen concentration as taught by IWASAKI obtain a transistor having superior properties.      

Claims 18-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ISAMI’ 521, AKIMOTO ‘439, YAMAZAKI ‘939 and SAKATA ‘846, as applied to claims 3 and 5 above, and further in view of HAYASHI et al..
ISAMI, in view of AKIMOTO, YAMAZAKI and SAKATA, teaches the semiconductor device including the channel formation region of the second transistor comprised in the oxide semiconductor layer.
Thus, ISAMI, AKIMOTO, YAMAZAKI and SAKATA are shown to teach all the features of the claim with the exception of explicitly disclosing an off-state current of the second transistor. 
OFF) of 10-14 A, which meet 10-13 A or less. (See 2. Features of the a-IGZO TFT, page 621).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the second transistor of ISAMI, in view of AKIMOTO, having the off-state current as taught by HAYASHI obtain a transistor having high mobility and low off current.     

Response to Arguments
Applicant’s arguments with respect to amended claims have been considered but are moot because the new ground of rejection does not rely on references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710.  The examiner can normally be reached on 8:00-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ANH D MAI/Primary Examiner, Art Unit 2829